UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2449



VERONICA SERRANO,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT   OF  THE     NAVY,   Naval   Medical
Research Center,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-1212-WDQ)


Submitted:   April 20, 2005                   Decided:   June 7, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veronica Serrano, Appellant Pro Se.  Kristine L. Sendek Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Veronica Serrano, a former federal employee, appeals the

district court’s order granting the Appellee’s motion for summary

judgment as to her petition for review of the Merit Systems

Protection    Board’s    decision    and    on    her   claim   of   employment

discrimination based on age, race, sex, and reprisal in violation

of Title VII of the Civil Rights Act, 42 U.S.C.A. §§ 2000e to

2000e-17 (2000).        We have reviewed the record and we find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.    See Under Seal v. Under Seal, No. CA-04-1212-WDQ

(D. Md. Sept. 27, 2004).      We also grant the Appellant’s motion to

modify the sealing of materials in this case so that only personal

identifiers, including social security numbers, dates of birth, and

financial information specific to account numbers, salaries, and

finances   are   sealed.      We    deny    the   Appellant’s    motions   for

appointment of counsel and for a transcript at the Government’s

expense.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 2 -